Title: To Thomas Jefferson from Robert Smith, 7 January 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Jan. 7. 08—
                  
                  I will have the honor of calling upon you tomorrow for the purpose of obtaining your instructions in relation to the points suggested in your note of this morning. 
                  Respectfy.
                  
                     Rt Smith 
                     
                  
               